  Case 19-20116        Doc 37      Filed 04/10/19 Entered 04/10/19 14:01:13     Desc Main
                                     Document     Page 1 of 2


KEN McCARTNEY, Bar No. 5-1335
The Law Offices of Ken McCartney, P.C.
Post Office Box 1364
Cheyenne, WY 82003
Tel (307) 635-0555
Email: bnkrpcyrep@aol.com

                   IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF WYOMING

In re:                                          )
         DENNIS MEYER DANZIK,                   )
                                                )     Case No. 19-20116
                                                )      CHAPTER 7
                                    Debtor.     )


     DEBTOR’S MOTION TO CONTINUE THE HEARING ON STAY EXTENSION

         COMES NOW the Debtor above named by counsel, Ken McCartney of The Law

Offices of Ken McCartney, P.C., and does hereby request that the hearing scheduled for

April 11th, 2019, on the Continuation of the Automatic Stay be continued on and for the

grounds and reasons that the weather conditions appear to be such that the undersigned

will be unable to attend. This is an unopposed motion as movants’ councel has to contend

with the same weather conditions.

         Done this 10th day of April, 2019.

                                                      Dennis M. Danzik
                                                      Represented by:

                                                      /s/ Ken McCartney
                                                      KEN McCARTNEY, Bar No. 5-1335
                                                      The Law Offices of Ken McCartney, P.C.
                                                      Post Office Box 1364
                                                      Cheyenne, WY 82003
                                                      Tel (307) 635-0555
                                                      Email: bnkrpcyrep@aol.com


                                              Page 1 of 2
 Case 19-20116      Doc 37    Filed 04/10/19 Entered 04/10/19 14:01:13        Desc Main
                                Document     Page 2 of 2


                             CERTIFICATE OF SERVICE

       The undersigned certifies that on this 10th day of April, 2019, he caused a true and
correct copy of the foregoing Request For a Continuance and Proposed Order to be
served electronically on the following:

Dan Morse
Assistant US Trustee

Bradley T. Hunsicker
MARKUS WILLIAMS YOUNG & ZIMMERMANN LLC, Esq.



                                                 /s/Ken McCartney




                                        Page 2 of 2
